UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-4788
JUAN JOSE RAMIREZ-FLORES, a/k/a
Raul Alfredo Ramirez-Del Rio,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-00-375)

                      Submitted: June 13, 2002

                      Decided: June 21, 2002

  Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant. Anna Mills Wagoner, United States Attorney,
Arnold L. Husser, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.
2                  UNITED STATES v. RAMIREZ-FLORES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Juan Jose Ramirez-Flores appeals his ninety month sentence
imposed pursuant to his conviction upon a guilty plea to one count of
illegal re-entry after deportation for an aggravated felony in violation
of 8 U.S.C.A. §§ 1362(a) & (b)(2). (West Supp. 2001). Ramirez-
Flores’ counsel has filed a brief in accordance with Anders v. Califor-
nia, 386 U.S. 738 (1967), raising one possible sentencing issue on
appeal but stating that, in her view, there are no meritorious issues for
appeal. Ramirez-Flores was informed of his right to file a pro se sup-
plemental brief but has failed to do so.

   At sentencing Ramirez-Flores requested a shorter sentence because
his rather lengthy criminal record was the result of his drug and alco-
hol addictions rather than malice. The court considered this ground
but elected not to depart, and chose to sentence him in approximately
the middle of the applicable guideline range. Where the sentencing
court was aware of its authority to depart and simply declined to do
so, we lack authority to review its decision. See United States v.
Bayerle, 898 F.2d 28, 31 (4th Cir. 1990). We further lack the author-
ity to review sentencing within the applicable guideline range if no
error is alleged in the calculation of that range. 18 U.S.C.A. § 3742
(West Supp. 2001); United States v. Porter, 909 F.2d 789, 794 (4th
Cir. 1990).

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Ramirez-Flores’ conviction and sentence. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client.
                  UNITED STATES v. RAMIREZ-FLORES                  3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid in the decisional process.

                                                        AFFIRMED